Citation Nr: 1813958	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-34 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

	
THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes with L5 spondylosis with grade I spondylolisthesis of the lumbar spine (hereinafter, "lumbar spine disability"). 

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar spine disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spine disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2008 to June 2008 and from May 2009 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of VA's Quick Start initiative.  Original jurisdiction is currently with the RO in Nashville, Tennessee.  The November 2011 rating decision granted service connection for the Veteran's lumbar spine disability and assigned a 10 percent rating effective June 5, 2010, the day following the Veteran's discharge from active service.

In July 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This matter first came before the Board in May 2016 and was remanded for further development of the claim.  Specifically, the Veteran was afforded a new VA examination based on his testimony during the July 2015 Board hearing of an increase in severity of symptoms since his last VA examination.  The Veteran was subsequently provided a thorough VA examination for this lumbar spine disability in June 2016, with an addendum opinion provided in December 2016.  Accordingly, the Board's May 2016 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  

While on appeal in February 2017, the RO separately granted service connection for radiculopathy of the right and left lower extremities, secondary to the service-connected lumbar spine disability, each rated at 10 percent.  The right extremity rating was made effective June 5, 2010, and the left extremity rating was effective from June 1, 2016.  As these issues are inextricably intertwined with the lumbar spine disability issue currently on appeal, and as these ratings were not a full grant of the benefit sought on appeal, the Board will assume jurisdiction of these issues.  See Ab v. Brown, 6 Vet. App. 35, 38 (1993); Harris v. Derwinski, 1 Vet. App. 180 (1991). 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is productive of a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  

2.  The Veteran's right lower extremity radiculopathy has been manifested by severe intermittent pain, moderate paresthesias and/or dysesthesias, and numbness.

3.  The Veteran's left lower extremity radiculopathy has been manifested by severe intermittent pain, moderate paresthesias and/or dysesthesias, and numbness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5242 (2017).  

2.  The criteria for a 20 percent, but no higher, rating for radiculopathy of the right lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124(a), DC 8520 (2017).  

3.  The criteria for a 20 percent, but no higher, rating for radiculopathy of the left lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124(a), DC 8520 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Analysis 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2017).  

Additionally, when evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); see also 38 C.F.R. § 4.59 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 



a. Lumbar Spine Disability 

Currently, the Veteran's lumbar spine disability is rated under DC 5242.  The Veteran contends this rating does not adequately reflect the severity of his lumbar spine disability.  

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degree; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine.  Id.  

Several "Notes" following the criteria of the General Rating Formula for Diseases and Injuries of the Spine provide information and insight necessary for the Formula's utilization in determining the assignment of appropriate disability ratings for musculoskeletal conditions.  Pertinent to the increased rating claim on appeal, "Note 2" instructs that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5243.

"Note 5" instructs that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

"Note 6" instructs that intervertebral disc syndrome (IVDS) is to be evaluated either under the General Rating Formula for Diseases and Injuries of Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2017).    

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes totaling at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

On VA examination in October 2011, the Veteran reported gradual development of low back pain.  On examination, range of motion measurements for the thoracolumbar spine were as follows:  forward flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees and left lateral rotation to 60 degrees.  The examiner noted objective evidence of pain on active range of motion.  The examiner further noted objective evidence of pain following repetitive motion, with no additional limitation after three repetitions of range of motion.  No ankylosis of the thoracolumbar spine was present.  The Veteran was noted to have no guarding or muscle spasm of the thoracolumbar spine.  

On VA examination in June 2016 the Veteran reported that he occasionally experienced pain that goes down his legs, and the he experienced flare-ups of the thoracolumbar spine.  

On examination, range of motion measurements for the thoracolumbar spine were as follows:  forward flexion to 90 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees and left lateral rotation to 15 degrees.  No ankylosis of the spine was noted.  The Veteran did not require the use of an assistive device.  Imaging studies were conducted of the thoracolumbar spine, and arthritis was documented.  It was noted that the Veteran's thoracolumbar spine condition impacted the Veteran's ability to work in that he had limited lifting, bending, standing, sitting, and climbing, and could not run.  The examiner indicated that although the examination was not being conducted during a flare-up, the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups.  The Veteran was noted to have no guarding or muscle spasm of the thoracolumbar spine.  

Furthermore, the Veteran was noted to have IVDS, but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest as prescribed by a physician in the past 12 months. 

In December 2016, the RO asked for an addendum opinion.  Specifically, the RO requested the VA examiner to address the extent to which the Veteran's experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  The examiner responded that he could not provide any additional opinions because there is insufficient medical evidence upon which to base that opinion.  He indicated that based on the clinical presentation, the examination findings and the Veteran's reports, he cannot opine as to what additional loss of range of motion in degrees that this condition would cause during repeated use over time or flare ups other than what was indicated in the initial report.  

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his lumbar spine disability.  These records provide no indication that the Veteran's lumbar spine symptomatology is worse than what is reflected in the VA examination reports of record. 

Additionally, the Veteran's private outpatient treatment reports are of record.  A letter dated August, 26, 2015, indicates that the physician had a consultation with the Veteran on "09/04/2013" and recommended that the Veteran be excused for 24 hours of bed rest, but indicated that 5 to 7 days of bed rest would be recommended.  It is unclear from the record whether the "09/04/2013" date is a typographical error, as the letter was dated August 26, 2015.  

Finally, of record are the Veteran's lay statements concerning his symptoms.  During the July 2015 Board hearing, the Veteran reported shooting pains down both of his legs.  He also reported sciatica pain and a diagnosed herniated disc.  The Veteran also reported being prescribed bed rest for, at the most, three or four days.  

In light of the foregoing, the Board finds that the Veteran's lumbar spine disability does not warrant an initial rating in excess of 10 percent.  A rating above 10 percent would require forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran has not been shown to have such limitation of motion of the thoracolumbar spine, and has not been shown to have muscle spasm or guarding.  38 C.F.R. § 4.71a, DC 5242.  

At most, the Veteran's symptoms are reflected by a combined range of motion of the thoracolumbar spine that fall between 120 degrees and 235 degrees.  His combined range of motion was 165 degrees when last examined for VA purposes.  Accordingly, a 10 percent disability rating most appropriately reflects the Veteran's current disability picture.  Id.   

Consideration has been given to assigning a rating under DC 5243 for IVDS based on incapacitating episodes rather than on limitation of motion.  While the Veteran has been diagnosed with IVDS, and while there is an indication in the record that he has been prescribed bed rest in the past, there is no indication that these incapacitating episodes have lasted at least a week.  The Veteran even acknowledged during his July 2015 Board hearing that the most he was prescribed bed rest for was 3 to 4 days.  Thus, the Board finds that a rating under DC 5243 would not be beneficial for the Veteran, as it would result in a noncompensable rating.  38 C.F.R. § 4.71a, DC 5243.

Additionally, the Board has considered whether an evaluation in excess of 10 percent is warranted on the basis of functional loss due to pain.  However, the Veteran actual description of his flare-ups was that pain was worse at times, rather than a concrete limitation in a particular function.  Notably, the rating schedule generally contemplates exacerbations, and the rating code for the disability at issue contemplates pain by its own terms.  As such, the complaints the Veteran expressed are contemplated in the rating assigned.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Thus, the Board concludes that the criteria for a rating in excess of 10 percent have not been met.  



b. Bilateral Lower Extremity Radiculopathy 

Currently, the Veteran's bilateral lower extremity radiculopathy is rated under DC 8520.  

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and where flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.    

The Board observes that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).  

On VA examination in June 2016, the Veteran was noted to have radicular pain and/or symptoms due to radiculopathy.  Specifically, the examiner noted severe intermittent pain in both of the Veteran's lower extremities.  The Veteran was also noted to have moderate paresthesias and/or dysesthesias and numbness in both lower extremities.  The severity of the radiculopathy in both of the Veteran's lower extremities was noted to be moderate.  

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his bilateral lower extremity radiculopathy.  These records provide no indication that the Veteran's symptomatology is worse than what is reflected in the VA examination reports of record. 

In light of the foregoing, the Board finds that the Veteran's bilateral lower extremity radiculopathy warrants an initial 20 percent rating for each lower extremity, as the Veteran presents with what the examiner believed to moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Although the Veteran did not describe constant pain in this regard, it nevertheless was intermittently severe, and examination revealed bilateral moderate paresthesias and/or dysesthesias, and numbness.  Based on the Veteran's described symptoms, the Board does not find that the Veteran's disability picture warrants a rating in excess of 20 percent because the Veteran did not present with moderately severe incomplete paralysis.  Id.  

Accordingly, the Board finds that the evidence supports the assignment of a rating of 20 percent for radiculopathy in each lower extremity.  However, the Board finds that the preponderance of the evidence is against an assignment of a rating in excess of 20 percent for each lower extremity.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's lumbar spine disability is denied. 

Entitlement to an initial disability rating of 20 percent, but no higher, for the Veteran's right lower extremity radiculopathy is granted.  


Entitlement to an initial disability rating of 20 percent, but no higher, for the Veteran's left lower extremity radiculopathy is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


